IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CHARLES MAYNARD COLONY AND     : No. 305 MAL 2017
PAUL MARKLEY, LATE, TRADING AS :
HAWKWING PARTNERSHIP           :
                               : Petition for Allowance of Appeal from
                               : the Order of the Superior Court
           v.                  :
                               :
                               :
DOBERMAN GROUP, INC., WALTER   :
DOBOZYNSKI, CLARENCE KAUFFMAN, :
STEVEN CONN AND HENRY OBER     :
                               :
BRUMBAUGH LUMBER CO., MIFFLIN  :
COUNTY COMMISSIONERS, &        :
HARRIET CLARK                  :
                               :
PETITION OF: DOBERMAN GROUP,   :
INC., WALTER DOBOZYNSKI,       :
CLARENCE KAUFFMAN, STEVEN CONN :
AND HENRY OBER                 :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2017, the Petition for Allowance of Appeal is

DENIED.